Exhibit 10.5
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is dated as of March 31, 2008 (the
“Effective Date”), by and between Wyndham Worldwide Corporation, a Delaware
corporation (the “Company”) and Geoff Ballotti (the “Executive”).
     WHEREAS, the Company desires to employ the Executive, and the Executive
desires to serve the Company, in accordance with the terms and conditions of
this Agreement.
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
SECTION I
EMPLOYMENT; POSITION AND RESPONSIBILITIES
     The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, for the Period of Employment as provided in Section II
below and upon the terms and conditions provided in this Agreement. During the
Period of Employment, the Executive shall serve as, Chief Executive Officer of
Group RCI (the Company’s global vacation exchange and rental business). The
Executive shall report to, and be subject to the direction of, the Chief
Executive Officer of the Company (the “Supervising Officer”). The Executive
shall perform such duties and exercise such supervision with regard to the
business of the Company as are associated with his respective positions, such as
exercising responsibility for the vacation exchange and rentals segment results,
as well as such reasonable additional duties as may be prescribed from time to
time by the Supervising Officer. The Executive shall, during the Period of
Employment, devote substantially all of his time and attention during normal
business hours to the performance of services for the Company. The Executive
shall maintain a primary office and conduct his business in Parsippany, New
Jersey (the “Business Office”), except for normal and reasonable business travel
in connection with his duties hereunder.
SECTION II
PERIOD OF EMPLOYMENT
     The period of the Executive’s employment under this Agreement (the “Period
of Employment”) shall begin on the Effective Date and shall end on the third
anniversary of the Effective Date, subject to earlier termination as provided in
this Agreement. No later than 180 days prior to the expiration of the Period of
Employment, the Company and the Executive will commence a good faith negotiation
regarding extending the Period of Employment; provided,

1



--------------------------------------------------------------------------------



 



that, neither party hereto shall have any obligation hereunder or otherwise to
consummate any such extension or any new agreement relating to the Executive’s
employment with the Company. For the avoidance of doubt, the Executive shall not
be entitled to payments pursuant to Section VI(a) of this Agreement by reason of
the Company electing to not enter into a new agreement with the Executive
following the Period of Employment.
SECTION III
COMPENSATION AND BENEFITS
     For all services rendered by the Executive pursuant to this Agreement
during the Period of Employment, including services as an executive officer,
director or committee member of the Company or any subsidiary or affiliate of
the Company, the Executive shall be compensated as follows:

  (a)   Base Salary. The Company shall initially pay the Executive a fixed base
salary (“Base Salary”) of not less than $550,000, per annum, and thereafter the
Executive shall be eligible to receive annual increases as the Compensation
Committee (the “Committee”) of the Company’s Board of Directors deems
appropriate, in accordance with its customary procedures regarding salaries of
senior officers. Base Salary shall be payable according to the customary payroll
practices of the Company, but in no event less frequently than once each month.
    (b)   Annual Incentive Awards. The Executive will be eligible to earn an
annual bonus for each fiscal year of the Company during the Period of Employment
based upon a target bonus equal to 100% of Base Salary earned during each such
year, subject to the attainment by the Company and/or Group RCI of applicable
performance targets established and certified by the Committee, including, if
approved by the Committee, performance and bonus targets relating to the
attainment of above-target performance (each such annual bonus, an “Incentive
Compensation Award”). With respect to 2008 performance, provided that the
Executive is employed by the Company on the date that 2008 performance-based
bonuses are paid to employees, the Executive’s Incentive Compensation Award
(i) shall be not less than 100% of Base Salary earned by the Executive in 2008
(the “Minimum 2008 Bonus”) and (ii) may equal up to 125% of Base Salary earned
by the Executive in 2008 upon the attainment of by the Company and/or Group RCI
of above-performance targets established and certified by the Committee. The
Executive’s bonus targets relating to Incentive Compensation Awards will be
established by the Company based upon financial performance targets
substantially equivalent to those applicable to other comparable senior
executive officers (excluding the Supervising Officer).     (c)   Long-Term
Incentive Awards. As promptly as possible after the opening the Company’s first
trading window following the Effective Date, the Committee shall grant the
Executive a long term equity award with an aggregate grant date

2



--------------------------------------------------------------------------------



 



      value equal to $1,850,000, which shall be comprised of (i) restricted
stock units with a grant date value equal to $1,387,500 and (ii) stock
appreciation rights (which shall be settled in Company common stock) with a
Black-Scholes value on the date of grant equal to $462,500 (together, the
“Initial Grant”). The Initial Grant shall vest as determined by the Committee,
including with respect to any performance-based conditions applicable to
vesting, in its sole and absolute discretion, and shall be subject to the terms
and conditions of the Company’s 2006 Equity and Incentive Plan, a copy of which
was previously provided to the Executive and which is publicly available as an
exhibit to the Company’s periodic filings with the Securities and Exchange
Commission, and the applicable agreement evidencing such award as determined by
the Committee. Thereafter, the Executive shall be eligible for long term
incentive awards as determined by the Committee, and the Executive will
participate in such grants at a target compensation level commensurate with his
position as a senior executive officer of the Company. For purposes of this
Agreement, awards described in this paragraph are referred to as “Long Term
Incentive Awards.”     (d)   Relocation. The Executive will be provided with
relocation assistance in accordance with the Company’s relocation policy.    
(e)   Additional Benefits. The Executive shall be entitled to participate in all
other compensation and employee benefit plans or programs and receive all
benefits and perquisites for which salaried employees of the Company generally
are eligible under any plan or program now in effect, or later established by
the Company, on the same basis as most similarly situated senior executives of
the Company with comparable duties and responsibilities. The Executive shall
participate to the extent permissible under the terms and provisions of such
plans or programs, and in accordance with the terms of such plans and program.
For 2008, such programs shall include access to a company-provided car,
financial planning and tax services and executive medical benefits upon the same
terms and conditions applicable to similarly situated executives of the Company
(other than the Supervising Officer).

SECTION IV
BUSINESS EXPENSES
     The Company shall promptly reimburse the Executive for all reasonable
travel and other expenses incurred by the Executive in connection with the
performance of his duties and obligations under this Agreement. The Executive
shall comply with such limitations and reporting requirements with respect to
expenses as may be established by the Company from time to time for its
executive officers and shall promptly provide all appropriate and requested
documentation in connection with such expenses.

3



--------------------------------------------------------------------------------



 



SECTION V
DEATH AND DISABILITY
     The Period of Employment shall end upon the Executive’s death. If the
Executive becomes Disabled (as defined below) during the Period of Employment,
the Period of Employment may be terminated at the option of the Executive upon
notice of resignation to the Company, or at the option of the Company upon
notice of termination to the Executive. For purposes of this Agreement,
“Disability” shall have the meaning set forth in Section 409A (“Code
Section 409A”) of the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder. The Company’s obligation to make
payments to the Executive under this Agreement shall cease as of such date of
termination, except for Base Salary and any Incentive Compensation Awards earned
but unpaid as of the date of such termination. Notwithstanding the foregoing,
the Company will not take any action with respect to the Executive’s employment
status pursuant to this paragraph earlier than the date on which the Executive
becomes eligible for long-term disability benefits under the Company’s long-term
disability plan in effect from time to time.
SECTION VI
EFFECT OF TERMINATION OF EMPLOYMENT

  (a)   Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (each as defined below): the
Company shall pay the Executive (or his surviving spouse, estate or personal
representative, as applicable), in accordance with paragraph (d) below, a lump
sum payment equal to 200% multiplied by the sum of (A) the Executive’s then
current Base Salary, plus (B) the Executive’s then current target Incentive
Compensation Award (or, if the Executive terminates employment in 2008 due to
either a Without Cause Termination or a Constructive Discharge, the Executive’s
Minimum 2008 Bonus). In addition, upon such event, all time-based Long Term
Incentive Awards (including all stock options and stock appreciation rights)
granted on or after the Effective Date which would have otherwise vested within
one year following the Executive’s termination of employment, will become vested
and, subject to paragraph (d) below, paid upon the Executive’s termination of
employment, and any such awards which are stock options or stock appreciation
rights will remain outstanding for a period of two years (but not beyond the
original expiration date) following the Executive’s termination of employment.
With respect to any performance-based Long Term Incentive Awards (including
restricted stock units but excluding stock options and stock appreciation
rights) granted on or after the Effective Date, provided that the performance
goals applicable to the Long-Term Incentive Award are achieved, the Executive
shall be entitled to vest in and be paid a pro-rata portion of such Long Term
Incentive Award based upon the portion of the full performance

4



--------------------------------------------------------------------------------



 



      period during which the Executive was employed by the Company plus
12 months (or, if less, assuming employment for the entire performance period).
Subject to paragraph (d) below, any vested performance-based Long Term Incentive
Awards shall be paid to the Executive at the time that the awards vest and are
paid to employees generally. The provisions relating to Long Term Incentive
Awards set forth in this paragraph shall not supersede or replace any provision
or right of the Executive relating to the acceleration of the vesting of such
awards in the event of a change in control of the Company or the Executive’s
death or disability, whether pursuant to an applicable stock plan document or
award agreement.     (b)   Termination for Cause; Resignation. If the
Executive’s employment terminates due to a Termination for Cause or a
Resignation, Base Salary earned but unpaid as of the date of such termination
shall be paid to the Executive in accordance with paragraph (d) below.
Outstanding stock options and other equity awards held by the Executive as of
the date of termination shall be treated in accordance with their terms.     (c)
  For purposes of this Agreement, the following terms have the following
meanings:

  (i)   “Termination for Cause” means (a) the Executive’s willful failure to
substantially perform his duties as an employee of the Company or any subsidiary
(other than any such failure resulting from incapacity due to physical or mental
illness), (b) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company or any subsidiary, (c) the Executive’s
conviction of a felony or any crime involving moral turpitude (which conviction,
due to the passage of time or otherwise, is not subject to further appeal),
(d) the Executive’s gross negligence in the performance of his duties or (e) the
Executive purposefully or negligently makes (or has been found to have made) a
false certification to the Company pertaining to its financial statements.
Unless the Company reasonably determines in its sole discretion that the
Executive’s conduct is not subject to cure, then the Company will provide notice
to the Executive of its intention to terminate the Executive’s employment for
Cause hereunder, along with a description of the Executive’s conduct which the
Company believes gives rise to Cause, and provide the Executive with a period of
15 days to cure such conduct and/or challenge the Company’s determination that
Cause exists hereunder; provided, however, that (i) the determination of whether
such conduct has been cured and/or gives rise to Cause shall be made by the
Company in its sole discretion and (ii) the Company shall be entitled to
immediately and unilaterally restrict or suspend the Executive’s duties during
such 15 day period pending such determination.     (ii)   “Constructive
Discharge” means (i) any material failure of the Company to fulfill its
obligations under this Agreement (including without limitation any reduction of
the Base Salary or other compensation opportunities set

5



--------------------------------------------------------------------------------



 



      forth in this Agreement, as the same may be increased during the Period of
Employment, or other material element of compensation) or (ii) a material
reduction in the Executive’s duties, authority, title or responsibilities. The
Executive will provide the Company a written notice which describes the
circumstances being relied on for such termination with respect to this
Agreement within thirty (30) days after the event giving rise to the notice. The
Company will have thirty (30) days after receipt of such notice to remedy the
situation prior to the termination for Constructive Discharge.     (iii)  
“Without Cause Termination” or “Terminated Without Cause” means termination of
the Executive’s employment by the Company other than due to death, disability,
or Termination for Cause.     (iv)   “Resignation” means a termination of the
Executive’s employment by the Executive, other than in connection with a
Constructive Discharge.

  (d)   Conditions to Payment and Acceleration; Code Section 409A.
Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement and no payments shall be due to the Executive under Section VI of
this Agreement unless he would be considered to have incurred a “separation from
service” from the Company within the meaning of Code Section 409A. The payments
due to the Executive under this Section VI shall be in lieu of any other
severance benefits otherwise payable to the Executive under any severance plan
of the Company or its affiliates and such payments shall be subject to, and
contingent upon, the execution by the Executive (or his beneficiary or estate)
within twenty-one (21) days following the Executive’s termination of employment
of a release of claims against the Company and its affiliates in such reasonable
form determined by the Company in its sole discretion. All payments due to the
Executive under this Section VI shall be made within ten days following the date
on which the Executive executes the release (provided the release is not
subsequently revoked); except, that, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Code Section 409A amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following the
Executive’s termination of employment shall instead be paid on the first
business day after the date that is six months following Executive’s termination
of employment (or death, if earlier).

6



--------------------------------------------------------------------------------



 



SECTION VII
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT

  (a)   The Executive shall, with reasonable notice during or after the Period
of Employment, furnish information as may be in his possession and fully
cooperate with the Company and its affiliates as may be requested in connection
with any claims or legal action in which the Company or any of its affiliates is
or may become a party. After the Period of Employment, the Executive shall
cooperate as reasonably requested with the Company and its affiliates in
connection with any claims or legal actions in which the Company or any of its
affiliates is or may become a party. The Company agrees to reimburse the
Executive for any reasonable out-of-pocket expenses incurred by Executive by
reason of such cooperation, including any loss of salary, and the Company shall
make reasonable efforts to minimize interruption of the Executive’s life in
connection with his cooperation in such matters as provided for in this
paragraph.     (b)   The Executive recognizes and acknowledges that all
information pertaining to this Agreement or to the affairs; business; results of
operations; accounting methods, practices and procedures; members; acquisition
candidates; financial condition; clients; customers or other relationships of
the Company or any of its affiliates (“Information”) is confidential and is a
unique and valuable asset of the Company or any of its affiliates. Access to and
knowledge of certain of the Information is essential to the performance of the
Executive’s duties under this Agreement. The Executive shall not during the
Period of Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. The Executive shall not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates. The Executive shall also use his best efforts
to prevent the disclosure of this Information by others. All records, memoranda,
etc. relating to the business of the Company or its affiliates, whether made by
the Executive or otherwise coming into his possession, are confidential and
shall remain the property of the Company or its affiliates.     (c)    

  (i)   During the Period of Employment and the Post Employment Period, (as
defined below and, together with the Period of Employment, the “Restricted
Period”), irrespective of the cause, manner or time of any termination, the
Executive shall not use his status with the Company or any of its affiliates to
obtain loans, goods or services from another organization on terms that would
not be available to him in the absence of his relationship to the Company or any
of its affiliates.

7



--------------------------------------------------------------------------------



 



  (ii)   During the Restricted Period, the Executive shall not make any
statements or perform any acts intended to or which may have the effect of
advancing the interest of any existing or prospective competitors of the Company
or any of its affiliates or in any way injuring the interests of the Company or
any of its affiliates. During the Restricted Period, the Executive, without
prior express written approval by the Board, shall not engage in, or directly or
indirectly (whether for compensation or otherwise) own or hold proprietary
interest in, manage, operate, or control, or join or participate in the
ownership, management, operation or control of, or furnish any capital to or be
connected in any manner with, any party which competes in any way or manner with
the Company’s vacation exchange and rental business, as such business or
businesses may be conducted from time to time, either as a general or limited
partner, proprietor, common or preferred shareholder, officer, director, agent,
employee, consultant, trustee, affiliate, or otherwise. The Executive
acknowledges that the Company’s and its affiliates’ businesses are conducted
nationally and internationally and agrees that the provisions in the foregoing
sentence shall operate throughout the United States and the world.     (iii)  
During the Restricted Period, the Executive, without express prior written
approval from the Board, shall not solicit any then-current clients of the
Company or any of its affiliates for any existing business of the Company or any
of its affiliates or discuss with any employee of the Company or any of its
affiliates information or operation of any business intended to compete with the
Company or any of its affiliates.     (iv)   During the Restricted Period, the
Executive shall not interfere with the employees or affairs of the Company or
any of its affiliates or solicit or induce any person who is an employee of the
Company or any of its affiliates to terminate any relationship such person may
have with the Company or any of its affiliates, nor shall the Executive during
such period directly or indirectly engage, employ or compensate, or cause or
permit any person with which the Executive may be affiliated, to engage, employ
or compensate, any employee of the Company or any of its affiliates. The
Executive hereby represents and warrants that the Executive has not entered into
any agreement, understanding or arrangement with any employee of the Company or
any of its affiliates pertaining to any business in which the Executive has
participated or plans to participate, or to the employment, engagement or
compensation of any such employee.     (v)   For the purposes of this Agreement,
proprietary interest means legal or equitable ownership, whether through stock
holding or otherwise, of an equity interest in a business, firm or entity or
ownership of more than 5% of any class of equity interest in a publicly-held
company, the term “affiliate” shall include without limitation all subsidiaries
and licensees of the Company and the term, “Post Employment Period” shall mean
either (1) if the Executive’s employment terminates for any reason at such time

8



--------------------------------------------------------------------------------



 



      following the expiration of the Period of Employment hereunder, a period
of one year following the Executive’s termination of employment; or (2) if the
Executive’s employment terminates during the Period of Employment hereunder, a
period of two years following the Executive’s termination of employment.

  (d)   The Executive hereby acknowledges that damages at law may be an
insufficient remedy to the Company if the Executive violates the terms of this
Agreement and that the Company shall be entitled, upon making the requisite
showing, to preliminary and/or permanent injunctive relief in any court of
competent jurisdiction to restrain the breach of or otherwise to specifically
enforce any of the covenants contained in this Section VII without the necessity
of showing any actual damage or that monetary damages would not provide an
adequate remedy. Such right to an injunction shall be in addition to, and not in
limitation of, any other rights or remedies the Company may have. Without
limiting the generality of the foregoing, neither party shall oppose any motion
the other party may make for any expedited discovery or hearing in connection
with any alleged breach of this Section VII.     (e)   The period of time during
which the provisions of this Section VII shall be in effect shall be extended by
the length of time during which the Executive is in breach of the terms hereof
as determined by any court of competent jurisdiction on the Company’s
application for injunctive relief.     (f)   The Executive agrees that the
restrictions contained in this Section VII are an essential element of the
compensation the Executive is granted hereunder and but for the Executive’s
agreement to comply with such restrictions, the Company would not have entered
into this Agreement.

SECTION VIII
INDEMNIFICATION
The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding).
SECTION IX
MITIGATION
The Executive shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any such payment

9



--------------------------------------------------------------------------------



 



be reduced by any compensation earned by the Executive as the result of
employment by another employer after the date the Executive’s employment
hereunder terminates.
SECTION X
WITHHOLDING TAXES
The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from applicable payments under this Agreement all federal,
state, city or other taxes that shall be required pursuant to any law or
governmental regulation.
SECTION XI
EFFECT OF PRIOR AGREEMENTS
This Agreement shall supersede any prior agreements between the Company and the
Executive relating to the terms of the Executive’s employment, and any such
prior agreement shall be deemed terminated without any remaining obligations of
either party thereunder (excluding agreements relating to outstanding incentive
compensation and equity awards which explicitly survive).
SECTION XII
CONSOLIDATION, MERGER OR SALE OF ASSETS
Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger or sale
of assets the term “the Company” shall mean the other corporation and this
Agreement shall continue in full force and effect.
SECTION XIII
MODIFICATION
This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement shall be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act on anything other than that which is
specifically waived.

10



--------------------------------------------------------------------------------



 



SECTION XIV
GOVERNING LAW
This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement shall be governed by
the internal laws of that state.
SECTION XV
ARBITRATION

  (a)   Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VII for which the
Company may, but shall not be required to, seek injunctive relief) shall be
finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New Jersey, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided. After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.     (b)   The decision of the arbitrator on the points
in dispute shall be final, unappealable and binding, and judgment on the award
may be entered in any court having jurisdiction thereof.     (c)   Except as
otherwise provided in this Agreement, the arbitrator shall be authorized to
apportion its fees and expenses and the reasonable attorneys’ fees and expenses
of any such party as the arbitrator deems appropriate. In the absence of any
such apportionment, the fees and expenses of the arbitrator shall be borne
equally by each party, and each party shall bear the fees and expenses of its
own attorney.     (d)   The parties agree that this Section XVI has been
included to rapidly and inexpensively resolve any disputes between them with
respect to this Agreement, and that this Section XVI shall be grounds for
dismissal of any court action commenced by either party with respect to this
Agreement, other than post-arbitration actions seeking to enforce an arbitration
award. In the event that any court determines that this arbitration procedure is
not binding, or otherwise allows any litigation regarding a dispute, claim, or
controversy covered by this

11



--------------------------------------------------------------------------------



 



      Agreement to proceed, the parties hereto hereby waive any and all right to
a trial by jury in or with respect to such litigation.     (e)   The parties
shall keep confidential, and shall not disclose to any person, except as may be
required by law, the existence of any controversy hereunder, the referral of any
such controversy to arbitration or the status or resolution thereof.

SECTION XVI
SURVIVAL
Sections VII, VIII, IX, X and XI shall continue in full force in accordance with
their respective terms notwithstanding any termination of the Period of
Employment.
SECTION XVII
SEPARABILITY
All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding shall in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision shall be
deemed modified so that it shall be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.
SECTION IX
NO CONFLICTS
The Executive represents and warrants to the Company that he is not a party to
or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit the Executive’s ability to execute this Agreement or to carry out his
duties and responsibilities hereunder.
*****

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

          WYNDHAM WORLDWIDE CORPORATION    
 
       
By:
Name:
  /s/ Mary R. Falvey
 
Mary R. Falvey    
Title:
  Executive Vice President    
 
        /s/ Geoff Ballotti           Geoff Ballotti    

13